              Case 2:20-cr-00014-RSM Document 30 Filed 05/11/20 Page 1 of 2




 1                                               THE HONORABLE RICARDO S. MARTINEZ

 2
 3
 4
 5
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9                                WESTERN DISTRICT OF WASHINGTON
10                                          AT SEATTLE

11
     UNITED STATES OF AMERICA,                    )   No. CR 20-0014-RSM
12                                                )
                     Plaintiff,                   )
13                                                )   ORDER GRANTING UNOPPOSED
                v.                                )   MOTION TO DISCLOSE SEALED
14                                                )   DOCUMENTS TO
     BRANDON BRANDRETH-GIBBS,                     )   DEFENDANT’S PARENTS
15                                                )
                     Defendant.                   )
16                                                )

17
            THIS MATTER has come before the undersigned on the Defendant’s unopposed motion
18
     to permit the disclosure of otherwise sealed documents to the Defendant’s parents. The Court
19
     has considered the motion and records in this case and finds there are compelling reasons to
20
     permit the disclosure of the documents to the Defendant’s family. The unopposed motion is
21
     GRANTED.
22
            IT IS THEREFORE ORDERED that any and all pleadings, including exhibits, filed in
23
     relation to the Government’s motion for a competency evaluation and proceedings may be
24
     disclosed to the Defendant’s parents;
25
26

       ORDER GRANTING UNOPPOSED MOTION                           FEDERAL PUBLIC DEFENDER
       TO DISCLOSE SEALED DOCUMENTS TO                              1601 Fifth Avenue, Suite 700
       DEFENDANT’S PARENTS                                            Seattle, Washington 98101
       (Brandreth-Gibbs; CR20-14RSM) - 1                                         (206) 553-1100
              Case 2:20-cr-00014-RSM Document 30 Filed 05/11/20 Page 2 of 2




 1          IT IS FURTHER ORDERED that the Defendant’s parents may not further disclose the

 2   materials to the public without the permission of the Court;

 3          FURTHERMORE, IT IS ORDERED that all previous orders shall otherwise remain in

 4   full force and effect, such that the pleadings and exhibits shall remain otherwise sealed from

 5   public access.

 6          IT IS SO ORDERED.

 7          DONE this 11th day of May, 2020.

 8
 9
10                                                A
                                                  RICARDO S. MARTINEZ
11                                                UNITED STATES DISTRICT JUDGE

12
13
14
15
16
17   Presented by:
18
     s/ Jennifer E. Wellman
19   Federal Public Defender
     Attorney for Brandon Brandreth-Gibbs
20
21
22
23
24
25
26

       ORDER GRANTING UNOPPOSED MOTION                              FEDERAL PUBLIC DEFENDER
       TO DISCLOSE SEALED DOCUMENTS TO                                 1601 Fifth Avenue, Suite 700
       DEFENDANT’S PARENTS                                               Seattle, Washington 98101
       (Brandreth-Gibbs; CR20-14RSM) - 2                                            (206) 553-1100
